

115 HR 7118 IH: Excessive Use of Force Prevention Act of 2018
U.S. House of Representatives
2018-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7118IN THE HOUSE OF REPRESENTATIVESNovember 6, 2018Mr. Jeffries (for himself, Ms. Bass, Ms. Clarke of New York, Mr. Clay, Mr. Cohen, Mr. Danny K. Davis of Illinois, Ms. DeLauro, Mr. Hastings, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Ms. Lofgren, Mr. Nadler, Ms. Norton, Mr. Richmond, Mr. Serrano, and Ms. Lee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 242 of title 18, United States Code, to forbid the use of chokeholds by persons subject to that provision’s prohibitions, and for other purposes. 
1.Short titleThis Act may be cited as the Excessive Use of Force Prevention Act of 2018. 2.Chokeholds as civil rights violationsSection 242 of title 18, United States Code, is amended by adding at the end the following: For the purposes of this section, the application of any pressure to the throat or windpipe which may prevent or hinder breathing or reduce intake of air is a punishment, pain, or penalty..  
